



Exhibit 10.2


FIRST AMENDMENT TO
NOTE PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of October 10, 2017, by and among NewMarket Corporation, a
Virginia corporation (the “Company”), The Prudential Insurance Company of
America and the other holders of Notes (as defined in the Note Agreement defined
below) that are signatories hereto (together with their successors and assigns,
the “Noteholders”).
W I T N E S S E T H:
WHEREAS, the Company and the Noteholders are parties to a certain Note Purchase
Agreement, dated as of January 4, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Noteholders have purchased
Notes from the Company;
WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement, and subject to the terms and conditions hereof, the
Noteholders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:
1.    Amendments.
(a)     Paragraph 6F of the Note Agreement is hereby amended by replacing such
paragraph in its entirety with the following:
6F. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (i) the Company may declare and pay
dividends, including in connection with any stock split, with respect to its
Equity Interests payable solely in additional shares of its common stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) the Company may make Restricted Payments pursuant to and in
accordance with stock option equity or equity-based incentive plans or other
benefit plans or retainer arrangements for directors, management or employees of
the Company and its Subsidiaries and (iv) the Company and its Subsidiaries may
make any other Restricted Payment so long as, prior to making such Restricted
Payment and after giving effect (including giving effect on a Pro Forma Basis)
thereto (A) no Default or Event of Default has occurred and is continuing and
(B) the Leverage Ratio is less than or equal to the maximum level permitted
under paragraph 6I(i) for the most recently ended fiscal quarter; provided,
however, that this paragraph 6F(iv) shall not prohibit the payment of any such
Restricted Payments within 60 days after the date of declaration thereof, if as
of the date of declaration such payment would have been permitted under this
paragraph 6F(iv).


(b)     Schedule 1A of the Note Agreement is hereby amended by adding the
following Excluded Real Property to the end of such schedule in the appropriate
chronological order:
207 Grande, LLC





--------------------------------------------------------------------------------





2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Company shall have no rights under
this Amendment, until the Noteholders shall have received (i) executed
counterparts to this Amendment from the Company and the Required Holders and
(ii) reimbursement or payment of its costs and expenses incurred in connection
with this Amendment or the Note Agreement (including reasonable charges and
disbursements of King & Spalding LLP, counsel to the Noteholders).
3.    Representations and Warranties. To induce the Noteholders to enter into
this Amendment, the Company hereby represents and warrants to the Noteholders
that:
(a)    The execution, delivery and performance by the Company of this Amendment
(i) are within the Company’s organizational powers; (ii) have been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders; (iii) do not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority; (iv) do not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries; (v) do not result in the creation or imposition of
any Lien on any asset of the Company or any of its Subsidiaries; and (vii) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect;
(b)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(c)    Immediately after giving effect to this Amendment, the representations
and warranties contained in the Note Agreement and the other Note Documents are
true and correct in all material respects (without duplication of any
materiality or Material Adverse Effect qualifier) as of the date hereof, unless
such representation and warranty relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects
(without duplication of any materiality or Material Adverse Effect qualifier) as
of such earlier date; and
(d)    Immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
4.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Note Agreement, as amended hereby, and the other Note Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company to all holders of the Notes. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the holders of the Notes under the Note Agreement, nor constitute a waiver of
any provision of the Note Agreement. From and after the date hereof, all
references to the Note Agreement shall mean the Note Agreement as modified by
this Amendment. This Amendment shall constitute a Note Document for all purposes
of the Note Agreement.
5.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,





--------------------------------------------------------------------------------





THE LAW OF THE STATE OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
6.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.
7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Signatures delivered by facsimile or PDF shall
have the same force and effect as manual signatures delivered in person.
8.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, any other holders of Notes from time to time and
their respective successors, successors-in-titles, and assigns.
9.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature page follows]
    











































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Company, by its respective authorized
officers as of the day and year first above written.
COMPANY:
NEWMARKET CORPORATION


By: /s/ Brian Paliotti
Name: Brian Paliotti
Title: Vice President and Chief Financial Officer


                        








































                            





--------------------------------------------------------------------------------







NOTEHOLDERS:
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: /s/ Kyle W. Ulep
Vice President






THE GIBRALTAR LIFE INSURANCE CO.,
LTD.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    PGIM, Inc.,
as Sub-Adviser




By: /s/ Kyle W. Ulep
Vice President






THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.


By:
Prudential Investment Management Japan Co., Ltd., as Investment Manager



By:    PGIM, Inc.,
as Sub-Adviser




By: /s/ Kyle W. Ulep
Vice President





























--------------------------------------------------------------------------------













THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Kyle W. Ulep
Vice President











